Citation Nr: 1024065	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-29 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hip.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. dR. Dale
INTRODUCTION

The appellant had active duty for training from October 1982 
to February 1983, with periods of ACDUTRA/INACDUTRA in the 
National Guard between August 1982 and October 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

In November 2007 a Board videoconference hearing was held 
before the undersigned Acting Veterans Law Judge.  The 
transcript of that hearing is of record.  However, as the 
Board is remanding the case for additional development, the 
RO will have an opportunity to consider all of the evidence 
added to the record.

The Veteran's claims for service connection were previously 
remanded by the Board in January 2008 for further 
development.  However, the Board regrettably must again 
remand this case.


REMAND

Arthritis

The appellant seeks service connection for arthritis in the 
left hip which he attributes to military service.  

Initially, the Board notes that it is unclear whether all of 
the appellant's periods of ACDUTRA and INACDUTRA have been 
confirmed.  In this regard, National Guard retirement credit 
records indicate specific periods of active duty, active duty 
for training and inactive duty for training between October 
1982 and March 1994, but no subsequent dates are listed even 
though the appellant was not discharged until many years 
later.  Additional development of such dates is warranted.  

Service treatment records (STRs) during the appellant's 
initial period of ACDUTRA show no complaints of, treatment 
for, or a diagnosis of left hip arthritis.  

Medical records include a June 2000 report that the appellant 
experienced spontaneous onset of pain in his left hip.  He 
denied previous trauma.  An x-ray revealed early arthritis.  
He was diagnosed with arthritis of the left hip and treated 
with steroid injections. An April 2001 private physician note 
stated that the appellant had pain and difficulty in his left 
hip that has been present and treated for a number of years.  
The physician noted an MRI that showed early avascular 
necrosis of the femoral head, which was the cause of the 
appellant's pain.  A May 2001 physician's letter stated that 
the appellant had arthritis of the hip that precluded him 
from running and jumping.  A June 2001 physician's letter 
revealed that the appellant had progression of the 
degenerative process in the left hip.  He was recommended for 
a replacement of his left hip in June 2001.  

A Social Security Administration (SSA) disability 
determination evaluation dated in June 2001 revealed a 
diagnosis of osteoarthritis left hip.  

Private medical records show that the appellant complained of 
left hip pain.  A March 2001 MRI showed a very early finding 
of osteonecrosis.  Another x-ray taken in March 2001 showed 
some progression of arthritic change in the left hip.  He was 
diagnosed with osteoarthritis of the left hip in June 2001.  
In February 2002 the appellant complained of numbness and 
tingling in his left hip.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The third prong, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  The appellant has not been afforded a VA 
examination.  The appellant should be accorded a VA 
examination to address the etiology of any left hip 
condition present.  38 C.F.R. § 3.327. 

Hypertension

STRs included an August 1982 enlistment examination with 
blood pressure readings of 120/80 sitting, 130/80 recumbent, 
and 140/80 standing.  A November 1986 periodic examination 
showed a blood pressure reading of 120/80.  A May 1993 
periodic examination showed a blood pressure reading of 
110/76.  An undated annual medical certificate showed that 
the appellant took blood pressure medication.  A March 1999 
evaluation noted that the appellant was positive for 
hypertension.  

Private medical records dating from July 1996 to September 
2001 include a July 1993 note that diagnosed the appellant 
with borderline hypertension.  Blood pressure readings were 
126/78, 112/84, 132/80, 110/80, 120/92, and 130/90.  The 
appellant was diagnosed with mild hypertension on February 2, 
1998, borderline hypertension on July 23, 1996, and 
hypertension on March 3, 1998.  

In a letter dated in January 2006, a private physician stated 
that the appellant developed hypertension in the late 1980s 
and early 1990s, during his period of service in the National 
Guard.  She further stated that the appellant related stress 
that could have contributed to hypertension.  No other 
opinion as to etiology was provided.  

The appellant has not been afforded a VA examination.  The 
appellant should be accorded a VA examination to address the 
etiology of hypertension condition present.  McLendon, 
supra.  38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  The RO should make 
appropriate efforts to verify all 
periods of ACDUTRA and INACDUTRA 
through the date of discharge in 
October 2002.  

2.  Schedule the appellant for an 
examination with regard to his 
claims for service connection for 
a left hip condition and 
hypertension and provide the 
examiner with a listing of the 
appellant's ACDUTRA/INACDUTRA 
dates.  The claims file must be 
made available to, and reviewed 
by, the examiner, and the 
examiner must note in his report 
that the claims file was 
reviewed.  All indicated tests 
must be performed, and all 
findings reported in detail.  The 
examiner is specifically 
requested to opine as to whether 
it is less likely than not (less 
than a 50 percent probability) or 
at least as likely as not (50 
percent probability or greater) 
that the appellant was disabled 
during a period of ACDUTRA from a 
disease or injury incurred or 
aggravated (i.e., permanently 
worsened) therein or that he was 
disabled due to an injury 
incurred or aggravated during a 
period of INACDUTRA.  A complete 
rationale must be set forth in 
the report provided.

3.  After any further development 
deemed necessary, readjudicate 
the issues on appeal.  If the 
benefits sought remain denied, 
the appellant and his 
representative should be 
furnished a supplemental 
statement of the case and be 
given an opportunity to respond.  
The case should then be returned 
to the Board for appellate 
review, if indicated.

The appellant has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


